                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

                                           )
DAVIDS. JERANIAN and FRANK                 )
NORTH,                                     )
    Plaintiffs,                            )
                                           )
      v.                                   )         C.A. No. 18·G52·JJl\•I·PAS
                                           )
JOYCE A DERMENJIAN f/k/a                   )
JOYCE A JERANIAN,                          )
    Defendant.                             )
--------------~~-------)

                                           ORDER

      The matter before the Court is Defendant's Partial Objection (ECF No. 56) to

the Report and Recommendation of Magistrate Judge Patricia A Sullivan (ECF No.

55) (the "R&R"), concerning the Cross·Motions for Summary Judgment (ECF Nos. 32

and 34) in the partition action for 1221 Post Road, Warwick, Rhode Island (the "Real

Estate"). The Defendant objects to the R&R claiming that the Magistrate Judge was

in error by (1) failing to address as a dispute of fact the Estate of Harry Jeranian's

assertion of an ownership interest in the Real Estate, (2) failing to join the Estate of

Harry Jeranian to the partition, and (3) recommending the appointment of a

commissioner. ECF No. 56 at 7·14. The Plaintiffs filed a response to the Defendant's

Partial Objection. ECF No. 57.

ANALYSIS

      The Court's review of the R&R is pursuant to Rule 72(b)(3) of the Federal Rules

of Civil Procedure. After reviewing the Cross· Motions for Summary Judgment, the
R&R, the Defendant's Partial Objection to the R&R, and the Plaintiffs' response, the

Court agrees with Magistrate Judge Sullivan's thorough and well·reasoned findings

and recommendations. 1 The Court accordingly ACCEPTS tho R&R as follows:

          1. Partial judgment for partition by sale of tho Real Estate under R.I. Gen.

Laws§ 34·15·16 is necessary and hereby ordered.

          2. Considering the history of delay in selling the Real Estate, tho Court

finds that the appointment of a commissioner is essential to make the partition in

this matter.   R.I. Gen. Laws § 34·15·24.        Any party may seek by motion the

appointment of a commissioner and must submit a proposed order with the motion

that includes the appointment of a proposed commissioner and a listing of the powers

and responsibilities of tho commissioner. Any party is free to object to any motion

filed. Tho commissioner and their staff will be compensated for their services from

tho proceeds of tho partition pursuant to R.I. Gen. Laws § 34·15·22.

          3. Issues of the proper allocation of costs, as outlined in the Defendant's

Objection (ECF No. 56 at 5·7) will be addressed at the time of the apportionment.

          4. It is undisputed that the parties before the Court collectively are the sole

owners of the real estate in question, therefore it is unnecessary to join the Estate of

Harry Jeranian.




      1  Contrary to the Defendant's assertion, the Court finds that the Magistrate
Judge did follow the standards required by Feel. R. Civ. P. 56 in reading the
Defendant's Motion for Summary Judgment with the leniency that a pro se filer
deserves. See ECF No. 55 at 2, n.3.
          5. All remaining requests by the Plaintiffs are denied without prejudice,

and may be brought before the Court if necessary, at the appropriate time.

          G. The Court DENIES Defendant's Cross· Motion for Summary Judgment.

ECF' No. 34.

CONCLUSION

      For the reasons stated, the Court (i) ACCEPTS the R&R (ECF No. 55) as

 specified above, (ii) GRANTS IN PART and DENIES WITHOUT PREJUDICE IN

 PART Plaintiffs' Motion for Summary Judgment (ECF No. 32), and (iii) DENIES the

 Defendant's Cross-Motion for Summary Judgment (ECF' No. 34).

      Additionally, because neither party filed an objection, the Report and

Recommendation of Magistrate Judge Patricia A. Sullivan (ECF No. 53) to grant the

Plaintiffs' IVIotion to Dismiss (ECF' No. 20) the Defendant's counterclaims without

prejudice is ACCEPTED.




John J. McCon ell, Jr.
Chief United States District Judge

December 2G, 20Hl
